per curiam:
La conducta que da lugar a la presente ac-ción disciplinaria tiene su origen en el caso Jiménez Lugo y otros v. Meléndez La Fontaine, KAC 1994-1417, donde se litigaba contra el querellado una reclamación por incum-plimiento contractual y daños y peijuicios, adjudicado ante el Tribunal de Primera Instancia, Sala Superior de San *114Juan. El foro primario, al dictar sentencia concluyendo que el Ledo. Marcelino Meléndez La Fontaine había incum-plido su contrato de servicios profesionales, ordenó que la transcripción de la vista en sus méritos fuera elevada a este Tribunal.
I
El licenciado Meléndez La Fontaine suscribió un con-trato de servicios profesionales con los miembros de la Su-cesión de Arturo Jiménez Sánchez. Mediante éste se com-prometió a representar a todos los herederos en cualquier procedimiento relacionado con la liquidación del caudal re-licto del señor Jiménez Sánchez. Acorde con las obligacio-nes contraídas, el licenciado Meléndez La Fontaine, entre otras gestiones, tramitó la declaratoria de herederos, el re-levo correspondiente del Departamento de Hacienda refe-rente al caudal relicto del finado, así como una instancia dirigida al Registro de la Propiedad para inscribir a nom-bre de la Sucesión Jiménez Sánchez un inmueble sito en Río Piedras (única propiedad inmueble existente en el caudal hereditario). La propiedad fue inscrita a favor de la Sucesión Jiménez Sánchez en común pro indiviso.
Antes de llevarse a cabo la partición de los bienes here-ditarios, el heredero Ángel L. Jiménez Sánchez, junto a su hijo, Sr. Jaime Jiménez Lugo, adquirieron de los demás miembros de la sucesión la aludida propiedad localizada en Río Piedras.(1) Para autorizar la correspondiente escritura de compraventa, Meléndez La Fontaine, quien no era no-tario, le recomendó a sus clientes la contratación del nota-rio José E. Rivera Reyes.
A tales efectos, el licenciado Meléndez La Fontaine su-ministró la documentación necesaria y pertinente para *115preparar el documento público. Así pues, el notario Rivera Reyes otorgó la escritura pública Núm. 30 el 20 de abril de 1990, donde comparecieron los vendedores —miembros de la Sucesión Jiménez Sánchez— como dueños de porciones específicas dentro de la finca en cuestiónX2) El licenciado Meléndez La Fontaine revisó el documento antes de su otorgamiento.
Al expedir la primera copia certificada de la escritura de compraventa, el licenciado Meléndez La Fontaine le in-formó al notario que había acordado con los herederos que retendría la escritura en su oficina hasta tanto se culmi-nara la liquidación y adjudicación de los bienes del caudal relicto. Cuando ello ocurriera, se procedería a preparar la documentación necesaria para reconocer el por ciento de participación de cada uno de los herederos y, entonces, se presentaría en el Registro de la Propiedad la escritura de compraventa otorgada ante el notario Rivera Reyes.
Así las cosas, el comprador Jiménez Lugo acudió a la oficina del licenciado Rivera Reyes para que se le expidiera copia certificada de la escritura de compraventa. Sin embargo, el notario le explicó que el documento solicitado no iba a ser presentado ante el Registro de la Propiedad hasta que finalizara la liquidación de los bienes del causante. A insistencias del señor Jiménez Lugo, el notario Rivera Reyes expidió una segunda copia certificada de su escritura Núm. 30 de 1990. El señor Jiménez Lugo presentó para su inscripción en el Registro de la Propiedad, Sección III de San Juan.
La escritura Núm. 30 no logró acceso al Registro de la Propiedad. Entre los defectos notificados se señaló que no se podía inscribir enajenaciones o gravámenes de cuotas específicas en una finca en la que no se haya adjudicado antes la correspondiente participación de los herederos.
*116Para subsanar los defectos de la escritura, ambos abo-gados se reunieron con los miembros de la sucesión. Estas gestiones resultaron infructuosas, puesto que algunos he-rederos se negaron a firmarla. En consecuencia, el Sr. Jaime Jiménez Lugo, instó una demanda ante el Tribunal de Primera Instancia contra los miembros de la sucesión, para que éstos otorgaran la escritura de cesión de derechos y bienes a favor de los demandantes y se inscribiera el inmueble a su nombre. El tribunal de instancia declaró “con lugar” la demanda.
Aduciendo haber sufrido daños por los hechos antes re-latados, el 27 de noviembre de 1991 el señor Jiménez Lugo presentó una queja ante este Tribunal contra los licencia-dos Rivera Reyes y Meléndez La Fontaine (AB-1991-60). El 21 de febrero de 1992 dictamos una resolución en la cual declinamos el ejercicio de nuestra jurisdicción disciplinaria y se ordenó el archivo de la queja, “sin perjuicio de que el Sr. Jaime Jiménez Lugo acuda a un procedimiento civil ordinario para reclamar la reparación de los daños” alega-damente sufridos por parte de los letrados.
El 8 de enero de 1993 el Sr. Jaime Jiménez Lugo y su esposa, Sra. Aramita J. Rodríguez Galloza, incoaron una demanda ante el Tribunal de Primera Instancia contra el licenciado Meléndez La Fontaine por incumplimiento de contrato y daños y perjuicios, en relación con las gestiones de éste durante la tramitación de la liquidación de la Su-cesión de don Arturo Jiménez Sánchez.
Luego de varios incidentes procesales que no es necesa-rio detallar, el foro primario dictó sentencia en la cual con-cluyó que el licenciado Meléndez La Fontaine incumplió con sus obligaciones. No empece lo anterior, dicho tribunal no concedió partida de daños alguna. El foro primario in-dicó lo siguiente:
No habiendo el Ledo. Meléndez La Fontaine cumplido en su totalidad con las obligaciones a las que se comprometió me-diante el contrato de servicios profesionales y por tal razón *117habiendo cansado daños al aquí codemandante Jiménez Lugo, procedería una indemnización por incumplimiento contractual. No obstante lo anterior y habiendo abundante testimonio creído por el Tribunal a los fines de que el proceso desde sus inicios con la declaratoria de herederos se omitieron herederos a pesar de su conocida existencia para la parte de-mandante, este Tribunal en este caso no puede efectuar deter-minación alguna adjudicando daños ya que el acto jurídico original que da base a todo este entramado sucesoral estuvo viciado y es nulo; por lo que sin eficacia la razón de pedir del demandante. Querella de 1 de diciembre de 2003, pág. 2.
Por último, el foro de instancia refirió el caso ante este Tribunal para nuestra consideración. Dicha sentencia ad-vino final y firme.
Así las cosas, referimos el asunto a la atención del Pro-curador General para que investigara y sometiera el in-forme de rigor. Posteriormente, ordenamos la presentación de la correspondiente querella. En ésta se le imputó al li-cenciado Meléndez La Fontaine el cargo siguiente:
El Ledo. Marcelino Meléndez La Fontaine incurrió en con-ducta profesional en violación al Canon 18 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C.18, el cual, entre otras cosas, obliga a todo abogado defender los intereses de su cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable. Querella de 1 de diciembre de 2003, págs. 2-3.
En su contestación, el licenciado Meléndez La Fontaine, en esencia, rechazó haber incurrido en conducta violatoria de los cánones del Código de Ética Profesional, ya que no fue él quien otorgó la escritura de compraventa Núm. 30 antes mencionada. Además, adujo no haber errado ya que, “[c]omo cuestión de derecho, ni la ley ni la jurisprudencia exigen que cuando los herederos son todos mayores de edad y se ponen de acuerdo sobre la partición y división de la herencia, se tenga que preparar documento alguno, ni escritura alguna de partición y liquidación de tal herencia”. Contestación de la querella, págs. 5-6. Final-*118mente cuestionó, escuetamente, nuestra jurisdicción disci-plinaria bajo el fundamento que, mediante nuestra Reso-lución del 21 de febrero de 1992 —donde declinamos ejercer nuestra jurisdicción disciplinaria en la queja pre-sentada contra el aquí querellado por estos hechos— ya habíamos dispuesto de ésta.
Atendida la querella presentada y la contestación del abogado querellado, designamos al Ledo. Enrique Rivera Santana como Comisionado Especial. Después de cele-brada la correspondiente vista evidenciaría, el Comisio-nado Especial rindió su informe. El Comisionado Especial concluyó que el querellado incurrió en violación del Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En el Informe se recomendó que de optarse por disciplinar al querellado, se considerara los siguiente: que los hechos eran remotos; el querellante carecía de “manos limpias”; el querellante no pudo establecer haber sufrido daño alguno; la propiedad fue inscrita en el Registro de la Propiedad a nombre del querellante, y finalmente, que la acción disci-plinaria fue dirigida únicamente contra el licenciado Me-léndez La Fontaine, dejando fuera al autor de la escritura de compraventa por la cual se activó la maquinaria judicial.
Con el beneficio del informe del Comisionado Especial y de los documentos que obran en autos, resolvemos.
I — I hH
A. Debemos atender brevemente un asunto relacio-nado a nuestra jurisdicción disciplinaria traído ante nues-tra consideración por el abogado querellado. Como se in-dicó previamente, éste entiende que la querella presentada trata de los mismos hechos por los cuales se presentó la primera querella el 27 de noviembre de 1991, por lo cual el asunto ya fue atendido por este Tribunal. En dicha quere-lla, el señor Jiménez Lugo nos solicitaba que ordenáramos *119a los abogados allí querellados —licenciados Meléndez La Fontaine y Rivera Reyes— a preparar un documento que pudiera ser inscrito en el Registro de la Propiedad y, ade-más, se nos informaba sobre los daños que alegadamente había sufrido. En aquel momento entendimos que no de-bíamos ejercer nuestra jurisdicción disciplinaria, sino que procedía que el caso se ventilase bajo un procedimiento civil ordinario.
Nuestra actuación no tuvo el efecto de abdicar nuestro poder inherente de reglamentar la profesión de la abogacía y disciplinar a aquellos abogados que incurran en prácticas o conductas reñidas con los cánones sobre la ética profesional. Por el contrario, el asunto sobre la titularidad de un bien inmueble y su correspondiente inscripción en el Registro de la Propiedad es un asunto que debe ser diluci-dado mediante un juicio plenario ante nuestros tribunales de instancia. Nuestra intervención sería a destiempo. Asi-mismo, los daños y perjuicios que sufra una parte por las actuaciones negligentes o el incumplimiento de contrato de otra es un asunto a dilucidar ante el foro de instancia.
 Ahora bien, nada impide que luego de la determi-nación del Tribunal de Primera Instancia que adjudique este asunto, como ocurrió en el presente caso, la conducta del abogado sea referida a nuestra atención nuevamente. Recordemos que aun cuando el abogado logre resarcir los daños causados a un cliente por sus actuaciones negligen-tes, este Tribunal tiene el ejercicio final de la jurisdicción con relación a la negligencia profesional del abogado. In re Pagán Ayala, 117 D.P.R. 180 (1986). En consecuencia, pro-cede que atendamos en los méritos el cargo presentado por el Procurador General contra el licenciado Meléndez La Fontaine.
B. El Canon 18, supra, le impone a todo abogado el deber de desempeñarse de forma capaz y diligente al defender los intereses de su cliente, desplegando en cada caso su más profundo saber y habilidad, y actuando en *120aquella forma que la profesión jurídica en general estima adecuada y responsable. Este deber es infringido cuando asume una representación legal consciente de que no puede rendir una labor idónea competente o que no puede prepararse adecuadamente para el caso sin que ello apa-reje gastos o demoras irrazonables a su cliente o a la ad-ministración de la justicia. In re Meléndez Figueroa, 166 D.P.R. 199 (2005); In re Marini Román, 165 D.P.R. 801 (2005).
Reiteradamente hemos establecido que todo miembro de la profesión legal tiene el ineludible deber de defender los intereses de su cliente con el compromiso de emplear la mayor capacidad, lealtad, responsabilidad, efectividad y la más completa honradez. In re Meléndez Figueroa, supra; In re Martínez Miranda, 160 D.P.R. 263 (2003). Su gestión profesional debe llevarse a cabo aplicando en cada caso sus conocimientos y habilidades. In re Alonso Santiago, 165 D.P.R. 555 (2005); In re Grau Díaz, 154 D.P.R. 70 (2001).
Los abogados, como oficiales del Tribunal, tienen una función revestida de gran interés público que genera obligaciones y responsabilidades duales para con sus clientes y con el tribunal en la administración de la justicia. In re Ortiz Morales, 166 D.P.R. 105 (2005). Ello les impone el deber de asegurarse que sus actuaciones dentro de cualquier caso en que intervengan estén encaminadas a lograr que las controversias sean resueltas de una manera justa, rápida y económica. In re Vélez Barlucea, 152 D.P.R. 298 (2000).
En In re Díaz Alonso, Jr., 115 D.P.R. 755, 761 (1984), expresamos que los abogados tienen la obligación ética de informarse adecuadamente del derecho aplicable en los litigios en que interviene, en aras de poder descargar de forma responsable sus obligaciones para con su cliente. Véase, además, In re Alonso Santiago, supra.
*121A la hora de imponer sanciones disciplinarias podemos considerar factores como la reputación del abogado en su comunidad, el historial previo de éste, si es su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de una conducta aislada, el ánimo de lucro que medió en su actuación, el resarcimiento al cliente y cualesquiera otras consideraciones, bien sean atenuantes o agravantes, que medien según las circunstancias particulares del caso. In re Quiñones Ayala, 165 D.P.R. 138 (2005); In re Montalvo Guzmán, 164 D.P.R. 806 (2005).
H-1 HH H-I
En el presente caso, el Ledo. Marcelino Meléndez La Fontaine tenía encomendado llevar a cabo cualquier proce-dimiento judicial o administrativo que culminase en la par-tición final de la herencia del causante. La querella presen-tada gira específicamente en torno a la escritura de compraventa Núm. 30 otorgada por el licenciado Rivera Reyes, mediante la cual se disponía del único bien inmue-ble que poseía el caudal hereditario.
Si bien es cierto que no fue el licenciado Meléndez La Fontaine quien otorgó el referido documento, no es menos cierto que fue éste quien calculó las proporciones específi-cas que cada miembro vendería en la propiedad y se las entregó al notario, con conocimiento de que todavía no se había adjudicado la herencia. También, participó en la pre-paración de la escritura y la revisó previo a la firma de sus clientes. Además, obtuvo copia certificada de ésta inmedia-tamente fue otorgada por el licenciado Rivera Reyes. No obstante lo anterior, el querellado no se percató que el re-ferido documento público no cumplía con los requisitos le-gales para su otorgamiento, por lo cual no lograría acceso al Registro de la Propiedad.
Como resultado del problema para la inscripción de la escritura Núm. 30 se generó un litigio en los tribunales. *122Eventualmente se logró la inscripción de la escritura de compraventa no sin antes las partes haber tenido que liti-gar el asunto, incurriendo así en gastos y contratiempos innecesarios.
Sorprende, además, que en su contestación el querellado señale que la escritura Núm. 30 no adolecía de defecto alguno. Ello, de suyo, denota un total desconocimiento del derecho aplicable.!3) El abogado tiene la obligación de prepararse adecuadamente para representar a sus clientes y eso incluye el asesoramiento necesario en los asuntos en que intervenga. No puede escudarse el licenciado Meléndez La Fontaine tras la alegación de que él no preparó ni otorgó la escritura de compraventa, cuando el referido letrado estuvo al tanto del proceso y en ningún momento objetó que sus clientes —miembros de la Sucesión de Arturo Jiménez Sánchez— firmaran un documento cuya validez era cuestionable.
En consecuencia, resolvemos que el licenciado Meléndez La Fontaine incumplió con los deberes éticos exigidos en el Canon 18, supra, al no defender diligentemente los intereses de sus clientes. Si hubiese velado por los intereses de los miembros de la Sucesión, ciertamente se hubiese percatado de los defectos que adolecía la escritura de compraventa suscrita por ellos. Con ello, se hubiese evitado que se vieran todos involucrados en un pleito judicial. El abogado tiene la obligación ética de informarse adecuadamente del Derecho aplicable a los asuntos bajo su *123consideración. Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984). El abogado que no se siente capacitado para llevar a cabo una encomienda no debe asumir la representación legal de una persona. In re Laborde Freyre, 159 D.P.R. 697 (2003).
En virtud de lo anterior, como medida disciplinaria y por tratarse de una primera ofensa, entendemos procedente amonestar al Ledo. Marcelino Meléndez La Fontaine por la conducta impropia en que incurrió en el presente caso. Éste deberá en el futuro ejercer mayor cautela y mostrar mayor conocimiento del Derecho aplicable para atenerse a los pos-tulados que regulan la profesión de la abogacía. Se le aper-cibe contra futuras infracciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se le unió el Juez Asociado Señor Rivera Pérez. El Juez Asociado Señor Fuster Berlingeri no intervino.
— O —

(1) El Sr. Jaime E. Jiménez Lugo no suscribió el contrato de servicios profesio-nales existente entre el Lie. Marcelino Meléndez La Fontaine y los miembros de la Sucesión de Don Arturo Jiménez Sánchez. Ello, pues éste fue heredero del causante cuando murió su padre, el Sr. Ángel L. Jiménez Sánchez.


(2) A pesar de que el notario inquirió sobre el modo en que se habían establecido las participaciones y sobre los documentos complementarios que sustentaran tal ac-tuación, el licenciado Meléndez La Fontaine adujo tener toda la información necesa-ria para la validez del documento.


(3) Durante la comunidad hereditaria cada partícipe puede enajenar su cuota abstracta, así como también se puede vender la cosa específica antes de la partición cuando todos los herederos dan su consentimiento. No obstante, la Ley Hipotecaria y del Registro de la Propiedad, en su Art. 95, claramente señala que “[n]o se inscribi-rán enajenaciones o gravámenes de cuotas específicas en una finca que no se hayan adjudicado antes en la correspondiente partición”. 30 L.P.R.A. sec. 2316. Véase, además, Kogan v. Registrador, 125 D.P.R. 636 (1990). En la presente situación de he-chos, todos los comuneros estaban de acuerdo, en un principio, en vender el bien inmueble que poseían en común pro indiviso. Por lo tanto, no podía representarse en la escritura que cada miembro enajenaba una cuota específica en el referido inmue-ble, puesto que ello contraviene el derecho hereditario y está vedado por el Art. 95 de la Ley Hipotecaria y del Registro de la Propiedad, supra.